Citation Nr: 0820945	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-32 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling. 

2. Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
PTSD.

3. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma and bronchitis (claimed 
as a respiratory condition). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, and awarded a 10 percent rating, effective 
June 10, 2003. By rating decision of February 2004, the 
veteran's 10 percent rating was increased to 50 percent, 
effective June 10, 2003. The veteran has continued to appeal 
for a higher rating, thus the claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993). By rating 
decision of November 2006, service connection for CAD and 
COPD with asthma and bronchitis (claimed as a respiratory 
condition) was denied. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, panic attacks, 
impairment of memory, with disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships. 

2. The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as school, family relations, judgment, or 
thinking; he does not exhibit obsessional rituals that 
interfere with routine activities, impaired impulse control, 
near-continuous panic, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships. 

3. There is no competent medical evidence that shows CAD as a 
result of service or due to an incident therein; within one 
year of service discharge; nor caused or aggravated by the 
veteran's service-connected PTSD. 

4. There is no competent medical evidence that shows COPD 
with asthma and bronchitis (claimed as a respiratory 
condition) as a result of service or due to an incident 
therein. 


CONCLUSIONS OF LAW

1. The criteria for an initial schedular evaluation in excess 
of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2. CAD was not incurred in, or aggravated by service, nor may 
a heart disorder be presumed to have been incurred in or 
aggravated by service, nor is CAD secondary to service-
connected PTSD. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007). 

3. COPD with asthma and bronchitis (claimed as a respiratory 
condition) was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required notification was provided in a 
series of letters issued between September 2001 and May 2006.

As to the initial rating claim, the Board would point out 
that service connection for PTSD has been established and 
that an initial evaluation for that disorder has been 
assigned. Thus, the veteran has been awarded the benefit 
sought, and his claim has been substantiated. As such, 
38 U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to service has been fulfilled. Id. Also, it is of 
controlling significance that after being awarded an initial 
disability evaluation for this disorder, the veteran filed a 
Notice of Disagreement contesting the initial rating 
determination. The RO furnished the veteran a Statement of 
the Case addressing such evaluation, including notice of the 
criteria for a higher evaluation for PTSD, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal and submitting additional 
medical evidence in support of his appeal. See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105. Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran and his 
representative a fair opportunity to prosecute the appeal. 
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); but see 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (concerning 
specific notification duties in increased, rather than 
initial, evaluation cases).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in May 2006 and 
October 2007. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, and private treatment records. There are no known 
additional records or information to obtain.  For reasons 
described below, however, a VA examination in conjunction 
with the COPD claim is not "necessary" under 38 U.S.C.A. 
§ 5103A(d).

A hearing was offered and a video conference hearing was 
scheduled for June 2008. The veteran failed to report for 
this hearing. As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.

Initial Increased Rating-PTSD

Service connection for PTSD was awarded a 10 percent rating, 
effective June 10, 2003. The veteran disagreed with the 
initial rating awarded, and the current appeal ensued. 

By rating decision of February 2004, the 10 percent rating 
for PTSD was increased to 50 percent, effective 
June 10, 2003. This rating has been effective since this 
date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling. 
38 C.F.R. § 4.130, Diagnostic Code 9411. 

After scrutinizing the evidence -which consists of VA 
psychiatric examinations of August 2003, November 2005, and 
October 2007, and a private medical statement from Riaz Uddin 
Riaz, MD, dated in August 2003--it is the Board's conclusion 
that the veteran's symptoms remain most consistent with no 
more than the schedular criteria for a 50 percent rating 
throughout the appeal period. The evidence does not support a 
higher initial rating for PTSD. 

The veteran underwent a VA examination in August 2003. During 
the examination, he reported sleep disturbances. He had 
startle responses and bad dreams approximately once a week. 
He had recurrent panic episodes with palpatations and 
hyperventilation once a week. He reported memory problems and 
becoming easily frustrated, angry, and he had a lack of a 
desire to socialize. 

Mental status examination described the veteran as tense, 
anxious, and edgy. There was no evidence of any active 
hallucinations or delusions. His attention and concentration 
were impaired. He had difficulty with mental calculations and 
his memory and recall of recent events were impaired. 
Judgment was intact. There was no evidence of any looseness 
of associations, flight of ideation, or pressured speech. 
Fund of knowledge was adequate. There were no obsessive 
thoughts or compulsive actions. He denied being actively 
suicidal or homicidal. The pertinent diagnosis was PTSD. His 
Global Assessment of Functioning score (GAF) was 55. 

An August 2003 chart report was received by VA that same 
month from Dr. Riaz. He indicated that the veteran was seen 
in July 2003 for a psychiatric evaluation. At the time of the 
examination, it was noted that the veteran was accompanied to 
the examination by his wife of forty-eight years. He had 
three sons, attained a 7th grade education, and reported 
forty-five years of work experience for the City of Bluefield 
and Bartley Tree Company. Dr. Riaz's general observation was 
that the veteran had moderately severe psychomotor 
retardation. He appeared anxious, and was tremulous. He sat 
wringing his hands. His personal hygiene was good. Mental 
status examination showed an anxious, nervous male who had 
difficulty relating to the examiner. His mood and affect were 
anxious. His speech was nonspontaneous. He felt worthless, 
useless, and hopeless all the time. He had no suicidal 
thoughts at the time of the examination, but he related that 
he had suicidal thoughts, but no plans in the past. He had 
auditory hallucinations while cutting the grass. He had 
hypnagogic and visual hallucinations. He felt that people 
were against him. His attention and concentration were poor. 
His insight and judgment were present. The pertinent 
diagnosis was PTSD. 

The veteran underwent a VA psychiatric examination in 
November 2005. He reported that he had outpatient treatment 
with Dr. Riaz, but he did not go to the Vet Center. He 
reported that he sometimes heard voices and had dreams once a 
week. He also reported recurrent panic attacks with 
palpatations, smothering feelings, and hyperventilation 
approximately twice a week. He indicated that he felt shaky, 
restless, and he wrung his hands. He related that he watched 
Fox news compulsively which brought on his flashbacks. He 
stated that he was easily startled, got depressed, had 
hopeless and helpless feelings, and felt tired and let down. 
He stated that he joined and belonged to several 
organizations, but he hardly ever went to a meeting. He could 
not stand to be in social settings. His concentration was 
affected. He previously had suicidal thoughts but at the time 
of the examination, he denied being actively suicidal or 
homicidal. Mental status examination revealed that the 
veteran appeared tense, anxious, edgy, and wrung his hands. 
He was generally pleasant and cooperative with appropriate 
flow and content of his conversation. There was no evidence 
of active hallucinations or delusions. Attention 
concentration was impaired. Memory recall and judgment were 
intact. There was no evidence of looseness of associations, 
flight of ideas, or pressured speech. There were no obsessive 
thoughts or compulsive actions. He denied actively being 
suicidal or homicidal. The pertinent diagnostic impression 
was PTSD. His GAF was 50. 

The veteran underwent another VA psychiatric examination in 
October 2007. He reported sleep disturbances, flashbacks, 
panic attacks and hyperventilation twice a month, and being 
easily startled. He reported that he was getting 
progressively worse physically and that this made his 
symptoms worsen. Mental status examination revealed the 
veteran to be tense, anxious, edgy, and short of breath. 
There was no evidence of active hallucinations or delusions. 
Attention and concentration were impaired. Memory and recall 
were slightly impaired. There was no evidence of looseness of 
associations, flight of ideation, or pressured speech. There 
were no obsessive thoughts or compulsive actions. He denied 
being actively suicidal or homicidal. The diagnostic 
impression was PTSD. His GAF was 45. The examiner further 
noted that the veteran had recurrent bad dreams, nightmares, 
flashbacks, and intrusive thoughts. He was uncomfortable 
around people. The examiner also stated that the veteran had 
more problems in dealing with PTD that appeared to have 
affected him socially as well as industrially on an ongoing 
basis.

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as anxiety, depression, and 
disturbed mood as to establish no more than a 50 percent 
schedular evaluation. The evidence does not show deficiencies 
in most areas due to symptoms such as illogical speech, 
obsessional rituals, or near constant panic. Although bouts 
of anger were described early in his medical evidence, he did 
not regularly exhibit anger control problems. His judgment 
was generally described as good, but he had memory 
impairment. He had no visual hallucinations, although he had 
auditory hallucinations reported on one occasion. He had 
depression and nightmares. As such, the Board does not 
consider the disability picture presented to warrant an 
initial rating higher than 50 percent. 

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV). As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships. 
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers. A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job. A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work. 
See 38 C.F.R. § 4.130. 

In this case, the veteran's GAF scores have ranged from 45 to 
55, which reflect mostly moderate to some serious symptoms. 
Although his GAF was shown most recently to be 45 at his 
October 2007 VA psychiatric examination, and he complained 
that he was worse, his symptoms seemed consistent throughout 
the appeals period, except that his panic attacks seemed to 
lessen from weekly to monthly. He was described as fully 
oriented, and not delusional, homicidal, or suicidal. While 
the veteran has problems with social situations and does not 
go out much, he has good family relationships and he and his 
wife have been married for over 50 years. There is also no 
evidence of the following: obsessional rituals which 
interfere with routine activities; near continuous panic 
attacks, or that he has any problems with his personal 
appearance or hygiene. Despite the relatively low GAF scores, 
there is no other indication from any examiners that the 
veteran's PTSD has prevented him from securing or maintaining 
employment. Given the foregoing, the Board must find that the 
veteran does not meet the criteria for the next higher rating 
of 70 percent.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 50 percent for PTSD; the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The veteran asserts that he has CAD that he claims is due to 
his service-connected PTSD and a respiratory condition which 
occurred as a result of his active service. 

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 
38 U.S.C.A. § 1110 (West 2002). Service connection for CAD 
may be presumed if it is shown to a degree of 10 percent 
disabling within the first post service year. 38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2007). 



Coronary Artery disease (CAD)

Service medical records show that the veteran's blood 
pressure was 120/68 on enlistment examination in 
February 1952. Clinical evaluation of the heart showed Grade 
I systolic at apex which disappeared on deep inspiration. The 
vascular system proved normal. The veteran was found to be 
qualified for military service. On separation examination in 
January 1955, his blood pressure was 110/80. Clinical 
evaluation of the heart and vascular system at the time of 
separation also proved normal.

Since service, the veteran has been diagnosed and treated for 
CAD. On VA outpatient treatment in June 2001, the record 
indicated that the veteran had coronary artery bypass graft 
in 2000. He also had hypertension for the 10 to 15 years 
prior to the coronary artery bypass grafting. 

There is no documented evidence of heart disease or 
hypertension in the veteran's service medical evidence. 
Although the veteran's entrance examination showed Grade I 
systolic at apex, it disappeared on deep inspiration. 
Further, there is no medical evidence that links the 
veteran's present heart disease or hypertension with an event 
in service or within one year of service discharge. As such, 
service connection for CAD is not warranted on a direct 
basis. 

The veteran also claims that his CAD is caused by his 
service-connected PTSD. A VA October 2006 medical opinion was 
requested, and the examiner indicated that it was less likely 
than not that the veteran's service-connected PTSD caused his 
CAD. The examiner stated that no current medical literature 
supported the causal relationship between PTSD and heart 
conditions as claimed by the veteran. The associated 
conditions that were found in the medical literature included 
only other psychological problems such as borderline 
personality disorder, depression, panic disorder, anxiety 
disorder, and dissociative disorders. No listing of physical 
disorders or reference to physical disorders linked to PTSD 
were found. The examiner reviewed three medical treatises in 
this regard.  There was no competent medical evidence of 
record that showed that the veteran's CAD was due to or 
aggravated by his service-connected PTSD. 

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion. The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation. Accordingly, his lay opinion 
does not constitute medical evidence and lacks probative 
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

As such, service connection for CAD on a direct or secondary 
basis is not warranted, and the appeal is denied. See Gilbert 
v. Derwinski, 1 Vet. App. at 55.

Respiratory Condition

The veteran maintains that his COPD with asthma and 
bronchitis (claimed as a respiratory condition) is warranted 
based upon service incurrence. He asserts that he was treated 
in service and warrants service connection for this claimed 
disorder. 

Service medical records show no findings, treatment, or 
diagnosis of COPD with asthma and bronchitis on enlistment or 
upon service discharge. On one occasion in December 1954, the 
veteran was treated for a sore throat and a cold. Both the 
enlistment and the separation examination showed the 
veteran's lungs to be normal. 

After service, the veteran was hospitalized at St. Luke's 
Hospital in July 1964. He complained that he was unable to 
breathe. He was diagnosed with bronchial asthma. 

In February 1966, the veteran underwent a VA examination. 
Examination of the lungs showed breath sounds to be normal. 
There were no rales and both sides of the chest were normal 
to percussion. X-rays showed no evidence of disease. 

In September 1968, the veteran underwent a VA examination. He 
complained that he had chest pains and shortness of breath. 
He indicated that he took pills for bronchitis. Examination 
of the respiration system showed coarse rales and a few 
rhonchi were heard scattered over both lungs. The diagnosis 
was chronic bronchitis. 

The veteran was seen on a VA outpatient treatment basis in 
July 2002. It was noted that he had a history of COPD. He 
related that he was feeling "pretty good." He also related 
that his summer breathing was much better, he did not have 
chest pain, he was able to get out and about, and he was 
doing quite well. The pertinent diagnosis was COPD. 

After a thorough review of the record, service connection for 
COPD with asthma and bronchitis (claimed as a respiratory 
condition) is not warranted. 

Although the veteran is diagnosed with COPD with asthma and 
bronchitis and has been treated for such, there is no 
evidence in service that the veteran had anything more than a 
cold on one occasion. Moreover, the first evidence of a 
respiratory condition after service was in 1964, nine years 
after service. The only evidence that associates a claimed 
respiratory condition to service is the veteran's allegation. 
The veteran's statements do not constitute competent medical 
evidence. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The 
veteran has not shown, nor claimed, that he possesses the 
medical expertise that is required to render a competent 
opinion as to actual diagnoses and/or medical causation. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinksi, 2 Vet. App. 492 (1992). 

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed COPD. Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4). In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran. Accordingly, the Board 
finds that an etiology opinion is not "necessary." See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Here, there is no competent medical evidence of COPD with 
asthma and bronchitis (claimed as a respiratory condition) 
that links the condition to any incident of service, and 
therefore, the appeal as to COPD with asthma and bronchitis 
(claimed as a respiratory condition) is denied. See Gilbert 
v. Derwinski, 1 Vet. App. at 55.


ORDER

An initial  rating in excess of 50 percent for PTSD is 
denied. 

Service connection for CAD, to include as secondary to PTSD, 
is denied.

Service connection for COPD with asthma and bronchitis 
(claimed as a respiratory condition) is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


